KOHLSAAT, District Judge.
This is a suit in assumpsit, brought by the guardian of a lunatic, who is the half owner of a patent, against the defendant, the owner of the other half of said patent, to recover one-half the profits derived by defendant from the use in its own business of the patent in question, and also one-half the profits derived by defendant from licenses granted by it to third persons to use said patent. There has been no authoritative decision in this country touching the right of one co-owner of a patent to participate in the profits made therefrom by another co-owner of such patent, in the' absence of special agreement or other special circumstances. Tlie decisions of the lower federal courts on the subject contain only dicta, and the matter has not been squarely before any of the courts of appeals or the supreme court. The English courts have held that no such right exists, and that joint ownership of a patent is in the nature of a tenancy in common, and is to be governed by rules analogous to those governing the rights of tenants in common of other property. The reasoning of plaihtiff’s attorney is plausible,, but the authorities presented are such that I deem it best for all parties that the matter be passed upon by an upper court before the expense of a trial on the merits is incurred. In order, therefore, that the question may be taken up with as little' delay and expense as possible, the demurrer will be sustained, and judgment entered thereon. The question is an important one, and should be settled permanently.